Case 1:19-cv-03619-VSB Document 26-4 Filed 06/18/19 Page 1 of 3




               Exhibit D
                         This document is being provided for the exclusive use of LYNN ZOUBOK at CLEARY, GOTTLIEB, STEEN & HAMILTON. Not for redistribution.
                      Case   1:19-cv-03619-VSB Document 26-4 Filed 06/18/19 Page 2 of 3

Bloomberg                                                                                                                                                                News Story


03/07/2018             16:53:20 [BN] Bloomberg News



Beny Steinmetz Puts Mining Company BSGR Into Administration (1)

            BSGR fighting multiple legal battles over Guinea iron deposit
            U.S., Israeli prosecutors said rights were obtained corruptly

By Thomas Biesheuvel


(Bloomberg) -- Billionaire Beny Steinmetz’s mining company put itself into administration as it fights legal battles
on multiple fronts over the disputed rights to one of the world’s biggest untapped iron ore deposits.

“We’re not in liquidation, no one is forcing this upon us,” Dag Cramer, a director of BSGR, said by phone. “This is
drawing up the drawbridge, filling up the moat, putting some sharks in the moat, to make sure we can stay the
distance on both the arbitration and litigation that we have, even if there are adverse awards or developments that
would normally prevent us from doing this.”

BSG Resources Ltd. is seeking compensation at the World Bank arbitration tribunal in Paris after Guinea stripped it
of a license to mine half the giant Simandou deposit in 2014. The company also is suing George Soros, claiming
the billionaire cost it $10 billion through a defamation campaign that caused it to lose the rights.

Brazil’s Vale SA filed its claim at the private arbitration court after Guinea stripped its joint venture with BSGR of its
rights to Simandou following a government probe that found licenses were obtained through corruption. Vale is
seeking the award to cover an upfront payment to BSGR and money it invested in the West African nation. BSGR
has previously said it’s confident it will prevail in the dispute.

Steinmetz Probe

At the same time, Steinmetz is being probed by Israeli prosecutors, who accuse BSGR of paying millions of dollars
in bribes to Guinean officials to secure the rights. He was detained in 2016 and released on bail and his travel was
restricted, before those restrictions were lifted last year. He has also faced a U.S. investigation. Steinmetz has
denied any wrongdoing.

BDO LLP was appointed as administrator yesterday by the Royal Court of Guernsey, where BSGR is registered.
Cramer said this will not impact the trading of any of its subsidiary businesses, including the Koidu diamond mine
in Sierra Leone.

“We’re putting ourselves in the hands of professionals who will protect us during the remainder of the race,” he
said.

(Updates with arbitration details in fourth paragraph.)
Related ticker:
3600258Z IA (BSG Resources Ltd)

To contact the reporter on this story:
Thomas Biesheuvel in London at tbiesheuvel@bloomberg.net




This report may not be modified or altered in any way. The BLOOMBERG PROFESSIONAL service and BLOOMBERG Data are owned and distributed locally by Bloomberg Finance LP ("BFLP") and its
subsidiaries in all jurisdictions other than Argentina, Bermuda, China, India, Japan and Korea (the ("BFLP Countries"). BFLP is a wholly-owned subsidiary of Bloomberg LP ("BLP"). BLP provides BFLP with
all the global marketing and operational support and service for the Services and distributes the Services either directly or through a non-BFLP subsidiary in the BLP Countries. BFLP, BLP and their
affiliates do not provide investment advice, and nothing herein shall constitute an offer of financial instruments by BFLP, BLP or their affiliates.


Bloomberg ®                                                                                 Printed on 06/06/2019                                                                            Page 1 of 2
                         This document is being provided for the exclusive use of LYNN ZOUBOK at CLEARY, GOTTLIEB, STEEN & HAMILTON. Not for redistribution.
                      Case   1:19-cv-03619-VSB Document 26-4 Filed 06/18/19 Page 3 of 3

Bloomberg                                                                                                                                                                News Story


To contact the editors responsible for this story:
Lynn Thomasson at lthomasson@bloomberg.net
Nicholas Larkin, Alex Devine




This report may not be modified or altered in any way. The BLOOMBERG PROFESSIONAL service and BLOOMBERG Data are owned and distributed locally by Bloomberg Finance LP ("BFLP") and its
subsidiaries in all jurisdictions other than Argentina, Bermuda, China, India, Japan and Korea (the ("BFLP Countries"). BFLP is a wholly-owned subsidiary of Bloomberg LP ("BLP"). BLP provides BFLP with
all the global marketing and operational support and service for the Services and distributes the Services either directly or through a non-BFLP subsidiary in the BLP Countries. BFLP, BLP and their
affiliates do not provide investment advice, and nothing herein shall constitute an offer of financial instruments by BFLP, BLP or their affiliates.


Bloomberg ®                                                                                 Printed on 06/06/2019                                                                            Page 2 of 2
